


Exhibit 10.50

 

July 28, 2008

 

Charles C. Meeks, Jr.

120 Rice Circle

Belton,  SC  29627

 

Re:  Change in Control Severance Compensation Agreement

 

Dear Mr. Meeks:

 

The board of directors (the “Board”) of KEMET Corporation (the “Company”) has
determined that it is in the best interests of the Company and its shareholders
to assure the continued dedication to the Company of senior management
personnel, notwithstanding any possibility, threat or occurrence of a Change in
Control of the Company (as defined below).  Accordingly, in order to encourage
your continued attention and dedication to your assigned duties regardless of
any such possibility, threat or occurrence, the Board has authorized the Company
to enter into this “Change in Control Severance Compensation Agreement” (the
“Agreement”) in order to provide you with certain compensation and other
benefits in the event that your employment with the Company is terminated as a
result of a Change in Control of the Company.

 

The terms and conditions of this Agreement are as follows:

 

1.        Term of the Agreement.  (A)  The Term of this Agreement shall commence
on the date first set forth above and shall end on July 27, 2011; provided, that
if a Change in Control of the Company shall have occurred prior to July 27,
2011, the Term of this Agreement shall end on the date that is the two year
anniversary of the Change in Control.  In addition, the Term of this Agreement
shall automatically end upon the occurrence of any of the following:

 

(i)       Your death or receipt of a Notice of Termination due to Disability;

 

(ii)      Your attainment of your Retirement Date; or

 

(iii)     A determination by the Board that you are no longer eligible to
receive the benefits set forth in this Agreement and your receipt of notice of
any such determination; provided, that such a determination shall have no effect
if made after a Change in Control of the Company or as a result of negotiations
occurring in connection with a Change in Control of the Company.

 

(B)     In the event of a Change in Control of the Company, subject to Paragraph
1(A), the Term of this Agreement shall be automatically extended to the earlier
of:  (i) the date that is two (2) years from the date such Change in Control of
the Company occurred; or (ii) the occurrence of an event described in Paragraph
1(A)(i) or 1(A)(ii) above.

 

--------------------------------------------------------------------------------


 

2.        Change in Control of the Company.  For purposes of this Agreement, a
“Change in Control of the Company” shall mean any of the following events:

 

(A)     The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent
(25%) or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”), or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subparagraph (A), the
following acquisitions shall not constitute a Change in Control of the Company: 
(1) any acquisition directly from the Company; (2) any acquisition by the
Company; (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (4) any acquisition by any corporation pursuant to a transaction
which complies with clauses (1), (2) and (3) of subparagraph (C) below;

 

(B)     Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

 

(C)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty-five percent (25%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the

 

2

--------------------------------------------------------------------------------


 

combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination;

 

(D)     Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

3.        Termination of Employment Following Change in Control of the Company.

 

(A)     Termination.  If a Change in Control of the Company occurs, you shall be
entitled, upon the subsequent termination of your employment with the Company
(“Termination”), to the benefits described in Paragraph 4 below, unless such
Termination is:  (i) by you other than for Good Reason; (ii) by the Company for
Cause or because of your Disability; or (iii) because of your death or
attainment of your Retirement Date.  Any Termination (except a Termination
resulting from your death) shall be made by written Notice of Termination from
the party initiating such Termination to the other party to this Agreement.

 

(B)     Notice of Termination.  A Notice of Termination shall mean a written
document stating the specific provision in this Agreement upon which a
Termination is based and otherwise setting forth the facts and circumstances
which provide the basis for a Termination.

 

(C)     Date of Termination.  The Date of Termination shall mean:  (i) if the
Termination occurs as a result of Disability, thirty (30) days after a Notice of
Termination is given; (ii) if the Termination occurs for Good Reason, the date
specified in the Notice of Termination; and (iii) if the Termination occurs for
any other reason, the date on which the Notice of Termination is given.

 

(D)     Good Reason.  A Termination for Good Reason shall mean a Termination as
a result of:

 

(i)       The assignment to you, without your express written consent, of any
duties inconsistent with your position, duties, responsibilities and status with
the Company immediately prior to a Change in Control of the Company, or a change
in your titles or offices (if any) in effect immediately prior to a Change in
Control of the Company, or any removal of you from, or any failure to reelect
you to, any of such positions, except in connection with your Termination for
Cause, death, Disability, or as a result of your attainment of your Retirement
Date.

 

(ii)      A reduction by the Company in your base salary as in effect on the
date hereof, or as the same may be increased from time to time thereafter;

 

(iii)     The failure of the Company to continue in effect any compensation,
welfare or benefit plan in which you are participating at the time of a Change
in Control of the Company, without substituting therefor plans providing you
with substantially similar benefits at

 

3

--------------------------------------------------------------------------------


 

substantially the same cost to you; or the taking of any action by the Company
which would adversely affect your participation in or materially reduce your
benefits or increase the cost to you under any of such plans or deprive you of
any material fringe benefit enjoyed by you at the time of the Change in Control
of the Company;

 

(iv)     Any purported Termination for Cause or Disability without grounds
therefor; or

 

(v)      The relocation of your primary work location to a location that is more
than 20 miles from your primary work location immediately prior to the Change in
Control of the Company.

 

(E)      Cause.  A Termination for Cause shall mean (i) a Termination as a
result of the willful and continued failure by you for a significant period of
time substantially to perform your duties with the Company (other than any such
failure resulting from your Disability), after a demand for substantial
performance is delivered to you in writing by the Board or its designate which
specifically identifies the manner in which the Board or its designate believes
that you have not substantially performed your duties, or (ii) the willful
engaging by you in gross misconduct materially and demonstrably injurious to the
Company.  No act, or failure to act, on your part shall be considered “willful”
unless done, or omitted to be done, by you, not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company.  The burden for establishing the validity of any termination for Cause
shall rest upon the Company.  No Termination shall be deemed to be for Cause
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board called and held for such purpose (after
reasonable notice is provided to you and you are given an opportunity, together
with counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board, you are guilty of the conduct described in subclauses
(i) or (ii) above, and specifying the particulars thereof in detail.

 

(F)      Disability.  A Disability shall mean that, as a result of your
incapacity due to physical or mental illness, you shall have been unable to
perform your duties with the Company for a period of six (6) months, and have no
prospect of returning to employment with the Company within an additional six
(6) months; provided, that the Company shall have made a reasonable
accommodation of any such incapacity pursuant to, and shall otherwise have
complied in all respects with, the provisions of the Americans with Disabilities
Act of 1990.

 

(G)     Retirement Date.  Your “Retirement Date” shall mean the date on which
you attain age 70-1/2, or the date you have informed the Company of your
intentions to retire after you attain the age of fifty-five (55), but before the
attainment of age 70-1/2.

 

4.        Benefits.  (A)  In the event of your Termination for any reason except
those set forth in Paragraphs 3(A)(i), 3(A)(ii) and 3(A)(iii) above, the Company
shall pay to you the following amounts in a lump sum payment on the Date of
Termination:

 

4

--------------------------------------------------------------------------------


 

(i)       An amount that is thirty (30) times the sum of (x) your monthly base
salary at the rate in effect at the time a Notice of Termination is given and
(y) the monthly amount of your annual target incentive bonus, determined by
dividing the annual target incentive bonus by 12 for the year in which the
Change of Control occurs.

 

(ii)      The Company shall maintain in full force and effect, for a period of
thirty (30) months following your Date of Termination, all life insurance and
medical insurance plans and programs (the “Company Programs”) in which you are
entitled to participate immediately prior to the Date of Termination, provided
that your continued participation is possible under the terms and provisions of
such Company Programs.  In the event that your participation in any Company
Program is not permitted under the terms and provisions thereof, the Company
will use its reasonable best efforts to provide you with, or arrange coverage
for you which is substantially similar to (including comparable terms), the
coverage that you would have received under the applicable Company Program. 
Notwithstanding the foregoing, the Company’s obligations under this Paragraph
4(A)(ii) shall terminate with respect to any Company Program on the date that
you first become eligible, after your Date of Termination, for the same type of
coverage under another employer’s plan.

 

(iii)     The Company shall pay all reasonable legal fees and expenses incurred
by you as a result of your Termination (including all such reasonable fees and
expenses, if any, incurred in contesting or disputing your Termination or in
seeking to obtain or enforce any rights or benefits provided by this Agreement).

 

(iv)     The Company shall pay the costs of reasonable outplacement services
until you are employed on a full-time basis, provided that payment by the
Company of such costs shall not exceed $15,000.

 

(B)     Accelerated Vesting under 2004 Long Term Incentive Compensation Plan. 
For any performance awards made after the date hereof under the Company’s 2004
Long Term Incentive Compensation Plan, in the event of a Change in Control of
the Company, the vesting of such awards shall be accelerated to the next whole
year following the date of the Change in Control, and shall be payable in an
amount equal to the greater of (x) the actual performance of the Company through
the date of the Change in Control compared to the Plan target, up to the maximum
amount payable under the Plan and (y) the target amount payable under the Plan
for such period.

 

(C)    No Mitigation Required.  You shall not be required to mitigate the amount
of any payment provided for in this Paragraph 4 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Paragraph 4
be reduced by any compensation earned by you as a result of employment by
another employer after the Date of Termination, or otherwise, except as
specifically provided in Paragraph 4(A)(ii).

 

(D)     Section 409A Delay.  Notwithstanding the above and unless exempt under
Proposed Treasury Regulation §1.409A-1(b)(9), if you are a “specified employee”
within the meaning of Code §416(i) and Proposed Treasury Regulation
§1.409A-1(i), no payments may be

 

5

--------------------------------------------------------------------------------


 

made under this Agreement before the date that is six months after the
Termination (or, if earlier, the date of death of the specified employee).  In
such case, all payments to which you are entitled during the first six months
shall be accumulated and paid on the first date of the seventh month following
Termination.

 

(E)      Section 280G  Payments.  If it is determined that any payments
hereunder, either separately or in conjunction with any other payments, benefits
and entitlements received by you hereunder, would constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and thereby be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then in such event, the
Company shall be obligated to pay to you promptly following such determination
and upon notice thereof a “gross-up” payment in an amount equal to the amount of
such Excise Tax, plus all federal and state income or other taxes with respect
to the payment of the amount of such Excise Tax, including all such taxes
(including any additional Excise Tax) with respect to any such gross-up payment.

 

5.        Miscellaneous.

 

(A)     Limitation of Effect.  This Agreement shall have no effect on any
termination of your employment prior to a Change in Control of the Company, or
upon any termination of your employment at any time as a result of your
Disability, attainment of your Retirement Date, or death; and upon the
occurrence of any such events, you shall receive only those benefits to which
you would have been otherwise entitled prior to a Change in Control of the
Company.

 

(B)     Successors.  (i)  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform this Agreement if no such succession
had taken place.  Failure of the Company to obtain such assumption or agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement.

 

(ii)      This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If you should die while any amounts
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

 

(C)     Notice.  Notices provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
United States registered mail, return receipt requested, postage prepaid, to the
respective addresses set forth on the first page of this Agreement, or to such
other address as either party may have furnished to the other in writing, except
that notices of change of address shall be effective only upon receipt

 

6

--------------------------------------------------------------------------------


 

by the other party.  All notices to the Company shall be directed to the
attention of Larry McAdams, Vice President of Human Resources.

 

(D)     Modifications.  No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver, or discharge is agreed to in
writing and is signed by you and the Company.  No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

(E)      Interpretation.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
South Carolina.  The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

If you agree that the foregoing correctly sets forth the agreement between us,
please sign the enclosed copy of this Agreement in the space indicated below and
return it to the Company.

 

 

Very truly yours,

 

KEMET Corporation

 

 

 

 

 

By:

/s/ LARRY C. MCADAMS

 

Name:

Larry McAdams

 

Title:

Vice President, Human Resources

 

Agreed to as of the day and year first written above:

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

/s/CHARLES C. MEEKS, JR.

 

Charles C. Meeks, Jr.

 

 

Dated as of
July 28, 2008

 

7

--------------------------------------------------------------------------------
